 

Exhibit 10.3
 
RESTRICTED STOCK UNIT AGREEMENT
 
(Officer Restricted Stock Unit)
 
This Restricted Stock Unit Agreement (this “Agreement”), effective as of
«GrantDate» (the “Grant Date”), is by and between Lexicon Pharmaceuticals, Inc.,
a Delaware corporation (the “Company”), and «FirstName» «LastName» (“Employee”).
 
To carry out the purposes of the Company's Equity Incentive Plan (the “Plan”)
and the determination of the compensation committee (the “Compensation
Committee”) of the Company's board of directors (the “Board”) to award Employee
a Phantom Stock Award (as defined in the Plan) under the Plan, subject to the
terms and conditions of this Agreement, of shares of the Company's Common Stock,
par value $0.001 per share (“Stock”), in order to provide Employee with
incentives to exert maximum efforts for the Company's success by providing
Employee the opportunity to benefit from increases in the value of the Stock,
and in consideration of the mutual agreements and other matters set forth herein
and in the Plan, the Company and Employee hereby agree as follows:
 
1.    Grant of Phantom Stock Award. The Company hereby grants to Employee a
Phantom Stock Award, on the terms and conditions set forth in this Agreement and
in the Plan, consisting of the right to receive an aggregate of
«RestrictedShares» shares of Stock (the “Shares”).
 
2.    Vesting. (a) Subject to the terms and conditions set forth in this
Agreement and the Plan, the right of Employee to receive the Shares shall vest
with respect to (i) 25% of the total number of Shares on February 28, 201__ and
(ii) an additional 25% of the total number of Shares on February 28 of each of
the three succeeding years thereafter; provided that, if not already vested in
accordance with the foregoing, the right of Employee to receive the Shares shall
become vested upon (i) a termination of Employee's Continuous Service (as
defined in the Plan) by the Company without Cause (as defined below) or by
Employee for Good Reason (as defined below) that occurs after the occurrence of
a Change in Control (as defined below) or (ii) the termination of Employee's
Continuous Service as a result of Employee's death or Disability (as defined in
the Plan).
 
(b)    For purposes of the foregoing:
 
(i)    A “Change in Control” shall be deemed to have occurred if any of the
following shall have taken place: (A) any “person” (as such term is used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) other than Invus, L.P. and its affiliates (collectively,
“Invus”) is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act, or any successor provisions thereto), directly or indirectly,
of securities of the Company representing 35% or more of the combined voting
power of the Company's then-outstanding voting securities; (B) Invus becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act, or any
successor provisions thereto), directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the Company's
then-outstanding voting securities; (C) the consummation of a reorganization,
merger, or consolidation, in each case with respect to which persons who were
stockholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own or control more than 50% of
the combined voting power of the reorganized, merged or consolidated Company's
then-outstanding securities entitled to vote generally in the election of
directors in substantially the same proportions as their ownership of the
Company's outstanding voting securities prior to such reorganization, merger or
consolidation; (D) a liquidation or dissolution of the Company or the sale of
all or substantially all of the Company's assets; or (E) following the election
or removal of directors, a majority of the Board consists of individuals who
were not members of the Board two years before such election or removal, unless
the election of each director who is not a director at the beginning of such
two-year period has been approved in advance by directors representing at least
a majority of the directors then in office who were directors at the beginning
of the two-year period. The Compensation Committee, in its discretion, may deem
any other corporate event affecting the Company to be a “Change in Control”
hereunder.

 

--------------------------------------------------------------------------------

 

 
(ii)    “Cause” means a termination of Employee's employment directly resulting
from (A) Employee having engaged in intentional misconduct causing a material
violation by the Company of any state or federal laws, (B) Employee having
engaged in a theft of Company funds or Company assets or in a material act of
fraud upon the Company, (C) an act of personal dishonesty taken by Employee that
was intended to result in personal enrichment of Employee at the expense of the
Company, (D) Employee's final conviction (or the entry of any plea other than
not guilty) in a court of competent jurisdiction of a felony, or (E) a breach by
Employee of any contractual or fiduciary obligation to the Company, if such
breach results in a material injury to the Company.
 
(iii)    “Good Reason” means the occurrence of any of the following events
without Employee's express written consent: (A) a material diminution in
Employee's base salary, (B) a material diminution in Employee's authority,
duties, or responsibilities, or (C) any other action or inaction that
constitutes a material breach by the Company of any contractual obligation to
Employee.
 
3.    Forfeiture upon Termination of Service. Simultaneously with termination of
Employee's Continuous Service for any reason other than as a result of
Employee's death or Disability (as defined in the Plan) prior to the vesting of
Employee's rights to receive the Shares in accordance with Section 2 of this
Agreement, Employee shall automatically forfeit all rights to receive the
Shares, unless and except to the extent otherwise agreed by the Company, in its
sole discretion.
 
4.    Issuance of Shares upon Vesting. Subject to the provisions of Sections 3
and 6 of this Agreement, upon vesting of the Shares in accordance with Section 2
of this Agreement, the Company shall (a) provide Employee with prompt notice of
such vesting event and (b) issue the Shares to Employee for no additional
consideration.
 
5.    Non-Transferability. Employee's rights under this Agreement, including
with respect to any Shares as to which the interest of Employee has not vested
in accordance with Section 2 of this Agreement, may not be transferred by
Employee otherwise than by will or the laws of descent and distribution or
pursuant to a qualified domestic relations order (as defined in Title I of the
Employee Retirement Income Security Act of 1974, as amended, or the rules
thereunder).
 
6.    Withholding of Tax. Employee shall be liable for any and all federal,
state or local taxes, including withholding taxes, arising out of the grant or
vesting of Shares hereunder. Unless Employee elects otherwise as provided below,
Employee shall satisfy such withholding tax obligation by forfeiting to the
Company that number of Shares having a Fair Market Value (as defined in the
Plan) equal to the Company's minimum withholding obligation. Employee may
alternatively elect to satisfy such withholding tax obligation by making a cash
payment to the Company equal to the Company's minimum withholding obligation, in
which case Employee shall (a) provide the Company with written notice of such
election and (b) pay to the Company in immediately available funds an amount
equal to the Company's minimum withholding obligation, in each case by no later
than the date giving rise to such withholding tax obligation. No Shares shall be
issued to Employee unless and until Employee shall have paid or otherwise
satisfied the withholding tax obligations with respect thereto.
 
7.    Dividend Equivalents; Voting. If the Board declares any dividends with
respect to the Stock prior to the vesting of Employee's rights to receive the
Shares in accordance with Section 2 of this Agreement, dividend equivalents
shall be credited to Employee in respect of the Shares and shall be converted
into additional shares of Stock covered by this Agreement and such additional
shares shall be subject to all of the terms and conditions of the underlying
Shares. Employee shall have no voting rights with respect to the Phantom Stock
Award or the Shares subject thereto until such time as the Shares are issued to
Employee pursuant to Section 4 of this Agreement.
 
8.    No Right to Continued Employment. Nothing in this Agreement or the Plan
shall confer upon Employee any right to continue in the employ of the Company or
shall interfere with or restrict in any way the right of the Company, which is
hereby expressly reserved, to terminate Employee's employment at any time for
any reason whatsoever, with or without cause and with or without advance notice.
 

 

--------------------------------------------------------------------------------

 

9.    Equity Incentive Plan. The Plan, a copy of which is available for
inspection by Employee at the Company's principal executive office during
business hours, is incorporated by reference in this Agreement. This Agreement
is subject to, and the Company and Employee agree to be bound by, all of the
terms and conditions of the Plan. In the event of a conflict between this
Agreement and the Plan, the terms of the Plan shall control. Subject to the
terms of the Plan, the administrator of the Plan shall have authority to
construe the terms of this Agreement, and the determinations of the
administrator of the Plan shall be final and binding on Employee and the
Company.
 
10.    Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Employee.
 
11.    Governing Law. This Agreement and all actions taken hereunder shall be
governed by and construed in accordance with the laws of the State of Delaware.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and Employee has executed this Agreement effective for all purposes as of the
Grant Date.
 
 
Lexicon Pharmaceuticals, Inc.
 
 
 
 
By:
 
 
 
Arthur T. Sands, M.D., Ph.D.
President and Chief Executive Officer
 
 
 
 
Employee
 
 
 
 
 
 
 
«FirstName» «LastName»

 
 

 